 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 LATHAM & WATKINS LLP
 Peter A. Wald (Bar No. 85705)
  peter.wald@lw.com
 505 Montgomery Street, Suite 2000
 San Francisco, California 94111
 Telephone: (415) 391-0600
 Facsimile: (415) 395-8095

 ATTORNEY(S) FOR:    Defendant Deloitte & Touche LLP
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
LAWRENCE P. CIUFFITELLI, et al.                                               CASE NUMBER:


                                                                                                    2:19-mc-00034
                                                              Plaintiff(s),
                                     v.
DELOITTE & TOUCHE LLP, et al.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                               Deloitte & Touche LLP
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
See Attachment A




         March 14, 2019                                    /s/ Peter A. Wald
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Peter A. Wald


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
